Order entered August 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00791-CV

                                 BILL MCINTYRE, Appellant

                                                V.

               ELY EDWARDS AND WILLIE RUTH EDWARDS, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-03032

                                            ORDER
       We GRANT appellant’s August 10, 2015 motion to extend time to comply with the

Court’s July 30, 2015 order and ORDER appellant, no later than October 12, 2015, to (1) pay

the $195 filing fee for the appeal and (2) file written verification he has paid or made payment

arrangements for the clerk’s record. Appellant is again cautioned that failure to comply will

result in dismissal of the appeal without further notice. See Tex. R. App. P. 37.3(b), 42.3(c).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE